MANTON, Circuit Judge.
This suit is brought under a special act of Congress approved November 17, 1921 (42 Stat. 1569), and is an action arising out of a collision between the steamship • Texas and the United States steamship Frederick der Grosse on September 3,1917.
The sole question presented on this appeal is raised by the United States on its claim that the court below committed error in allowing interest on the recovery. The act is similar in phrase to that referred to in New York & Cuba Mail Steamship Co. v. United States (C. C. A.) 16 F.(2d) 945, decided this day. The construction of the statute we applied in that ease is applicable here. It results in our holding that the court did not err in allowing interest on the legal damages. The amount has been stipulated.
The decree is affirmed, with costs.